225 U.S. 540 (1912)
STANDARD STOCK FOOD COMPANY
v.
WRIGHT, STATE FOOD AND DAIRY COMMISSIONER OF IOWA.
No. 222.
Supreme Court of United States.
Argued April 24, 1912.
Decided June 10, 1912.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF IOWA.
*541 Mr. F.H. Gaines, with whom Mr. E.G. McGilton, Mr. Sidney W. Smith and Mr. A.L. Hager were on the brief, for appellant.
Mr. George Cosson, Attorney General of the State of Iowa, with whom Mr. Henry E. Sampson was on the brief, for appellee.
*547 MR. JUSTICE HUGHES delivered the opinion of the court.
The Standard Stock Food Company, a Nebraska corporation, brought this suit against the State Food and Dairy Commissioner of Iowa to restrain the enforcement of a statute of Iowa effective July 4, 1907 (Code of Iowa, Supplement 1907, §§ 5077-a6-5077-a24), relating to the sale within the State of "concentrated commercial feeding stuffs," upon the ground that it was repugnant to the interstate commerce clause (§ 8, Art. I), and to the Fourteenth Amendment, of the Constitution of the United States. Demurrer to the bill was sustained by the Circuit Court and the complainant appeals.
It was alleged in the bill that the appellant's product was a "condimental stock food," sold in Iowa and other States under the trade-name of "Standard Stock Food;" that it was prepared pursuant to a secret formula of great value, contained nothing deleterious or poisonous, and had "condimental and tonic properties and powers which aid animals in the digestion of food." It was further alleged that it was made in Nebraska and shipped into Iowa, where it was sold in the original packages either by agents of the appellant or by dealers.
The act required that each package of the described articles should have affixed thereto in a conspicuous place on the outside, a printed statement giving certain information. The substance of this requirement, with respect to its products, is thus stated in the appellant's argument:
"The package or container of such products shall have printed on the outside thereof:
"First. The number of net pounds of feeding stuffs in the package.
*548 "Second. The name, brand or trade-mark under which the article is sold.
"Third. The name and address of the manufacturer, importer, dealer or agent.
"Fourth. The place of manufacture.
"Fifth. The name and percentage of any deleterious or poisonous ingredient or ingredients.
"Sixth. The name and percentage of the diluent or diluents or bases" (§§ 1, 2).
The statute also contains the following provision (G.A., c. 189, § 5):
"Before any manufacturer, importer, dealer or agent shall offer or expose for sale in this state any of the concentrated commercial feeding-stuffs defined in section three (3) of this act, he shall pay to the state food and dairy commissioner an inspection fee of ten cents per ton for each ton of such concentrated commercial feeding-stuffs sold or offered for sale in the state of Iowa for use within this state; except that every manufacturer, importer, dealer or agent for any condimental, patented, proprietary or trademarked stock or poultry foods, or both, shall pay to the state food and dairy commissioner, on or before the fifteenth day of July of each year, a license fee of one hundred dollars ($100.00) in lieu of such inspection fee. Whenever the manufacturer or importer of such foods shall have paid the fee herein required, no other person or agent of such manufacturer or importer shall be required to pay such license fee."
The appellant challenges the constitutional validity of the statute in these two particulars: (1) The requirement that the name and percentage of the diluent or diluents or bases shall be stated, and (2) the exaction of the fee of one hundred dollars.
1. With respect to the first question the case in its essential features is not to be distinguished from that of Savage v. Jones, decided June 7, 1912, ante, p. 501, and *549 nothing need be added to what was there said. It was competent for the State, in the exercise of its power to prevent imposition upon the public, to require the disclosure to which objection is made. The provision was not an unreasonable one and the effect upon interstate commerce was incidental only. Plumley v. Massachusetts, 155 U.S. 461; Hennington v. Georgia, 163 U.S. 299, 317; Missouri, Kansas & Texas Ry. Co. v. Haber, 169 U.S. 613; Patapsco Guano Co. v. North Carolina, 171 U.S. 345, 361; McLean v. Denver & Rio Grande R.R. Co., 203 U.S. 38, 50; Heath & Milligan Manufacturing Co. v. Worst, 207 U.S. 338; Asbell v. Kansas, 209 U.S. 251, 254, 256. Nor is there any conflict with the Food and Drugs Act of June 30, 1906, c. 3915, 34 Stat. 768; Savage v. Jones, supra.
2. The statute provides for inspection and analysis. Under § 6, it is the duty of the State Food and Dairy Commissioner to "cause to be made analyses of all concentrated commercial feeding-stuffs and agricultural seeds sold or offered for sale in this State." For this purpose, that officer is authorized "in person or by deputy, to take for analysis a sample from any lot or package of concentrated commercial feeding-stuffs in this State," and further provision is made to assure the representative character of the sample. The results of the analyses are to be published from time to time in official bulletins. The State Food and Dairy Commissioner is required to enforce the statute and to this end is authorized to appoint, with the approval of the executive council, such analysts and chemists as may be necessary to carry it into effect. Violation of any of the provisions of the act is made a misdemeanor.
We are of opinion that the statute must be considered as an inspection law which it was within the power of the State to enact, and that its fair import is that the fees exacted by § 5 above quoted are for the purpose of meeting the expense of inspection. The bill alleges no facts *550 warranting the conclusion that the charge is unreasonable as compared with this expense. Patapsco Guano Co. v. North Carolina, 171 U.S. 345, 347, 354, 361; McLean v. Denver & Rio Grande R.R. Co. 203 U.S. 38, 50; Red "C" Oil Co. v. North Carolina, 222 U.S. 380, 393; Savage v. Jones, supra.
The payment of the sum of one hundred dollars in the case of "condimental, patented, proprietary or trademarked stock or poultry foods" was required in lieu of the inspection charge of ten cents a ton, and was in effect a commutation of that charge. The essential character of the exaction was not altered. If it be said that this provision discriminates against one doing a small business, still the appellant wholly fails to show that it is thereby injured and thus entitled to complain. On the contrary, the bill alleges that the appellant "sells to more than eight hundred dealers in the State of Iowa, besides a very large number of customers who buy direct from your orator or through its agents," and that it "has been enabled to sell in the State of Iowa during the past year and for a number of years preceding a quantity of its goods in an amount exceeding $40,000 per annum."
The case in this aspect falls within the established rule that "one who would strike down a state statute as violative of the Federal Constitution must bring himself by proper averments and showing within the class as to whom the act thus attacked is unconstitutional. He must show that the alleged unconstitutional feature of the law injures him, and so operates as to deprive him of rights protected by the Federal Constitution." Southern Ry. Co. v. King, 217 U.S. 524, 534. See also Tyler v. The Judges, 179 U.S. 405; Turpin v. Lemon, 187 U.S. 51, 60; Hooker v. Burr, 194 U.S. 415; Hatch v. Reardon, 204 U.S. 152, 160; Collins v. Texas, 223 U.S. 288, 295.
The Circuit Court was right in sustaining the demurrer.
Affirmed.